            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS MOORE,                                 No. 3:12-CV-00223

           Plaintiff,                         (Judge Brann)

     v.

KENNY GRANLUND, et al.,

           Defendants.

                                  ORDER

                              MARCH 18, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendants’ motion in limine (Doc. 141) is GRANTED in part and

          DENIED in part;

    2.    Defendants are conditionally permitted to introduce evidence related to

          (1) Moore’s use of multiple names and dates of birth, and (2)

          misconduct reports issued by Granlund to Moore. Defendants are

          conditionally barred from presented evidence related to (1) Moore’s

          failure to file income tax returns, and (2) Moore’s prior criminal

          convictions; and

    3.    Moore is conditionally barred from presenting evidence of (1) prior

          grievances, discipline, or lawsuits against defense witnesses, (2) the
conditions of confinement in the RHU, (3) Granlund’s personal or

sexual history, (4) an alleged settlement offer, (5) Moore’s offer to take

a polygraph examination, and (6) the adequacy of the prison’s

investigation of Moore’s claims. The Court reserves until trial any

ruling on whether Moore may admit evidence related to his grievances

or other self-created documents related to the incidents alleged.


                                 BY THE COURT:


                                 s/ Matthew W. Brann
                                 Matthew W. Brann
                                 United States District Judge




                             2
